Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 5/17/2021 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,498,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0066021, hereinafter referred to as “Tang”) in view of Ostanik (US 2016/0217407), in further view of Borodow et al. (US 2014/0046711, hereinafter referred to as “Borodow”).

	Regarding claim 1, Tang teaches a method comprising: 
	Identifying, by one or more processors, for a first record object of a system of record, a plurality of electronic activities matched with the first record object, the one or more activity field-value pairs of each electronic activity identifying one or more participants, each participant of the one or more participants corresponding to a respective contact record object linked with the first record object in a system of record, the first record object is one of an account record object or an opportunity record object [figure 6A illustrates field-value pair for each activity; 0035 – activity data collector 110 may search in email system 107A by one or more keywords of a task for any emails or calendar events (e.g., meetings) associated with the task.  Alternatively, activity data collector 110 may search emails based on a user ID and a keyword associated with the task, where the user may be an owner or a team member of a team performing the task.  In one embodiment, the activity data may include a number of emails sent or received for different time periods, a number of IM messages sent or received for different time periods, and a number of phone calls made for different time periods, etc. Activity data collector 110 collects all the activity data for a set of tasks (e.g., all tasks pending in task database system 105 or a set of known tasks performed in the past).];  

	Determining, by the one or more processors, an engagement scoring model of the participant based on a first number of electronic activities of the set of electronic activities sent by the participant, a second number of the set of electronic activities received by the participant [0023 – an activity scoring is utilized to summarize all kinds of user activities such as emails sent, received, meetings telephone conversations, text messages, which enables users to view and compare tasks or projects of different activity volumes, 0036 - Based on the activity data of the tasks in the set, machine learning engine 120 is configured to generate an activity scoring model or a set of activity scoring rules]; and 
	Storing, by the one or more processors, in one or more data structures, an association between an identifier of the participant and the engagement scoring model of the participant for the first record object [figure 4; 0043 -  The collected activity information may be stored in activity or event database 231]. 
	However, Tang does not teach matching, by one or more processors, a plurality of electronic activities with a first record object of a system record of a data source provider, each electronic activity of the plurality of electronic activities to the first record object by comparing one or more activity field-value pairs of the electronic activity with one or more object field-value pairs of the first record object, and wherein the first record object is one of an account record object or an opportunity record object. Further, Tang is silent in regards to engagement profile as claimed. 
	In an analogous art, Ostanik teaches matching, by one or more processors, a plurality of electronic activities with a first record object of a system record of a data source provider, each electronic activity of the plurality of electronic activities to the first record object by comparing one or more activity field-value pairs of the electronic activity with one or more object field-value pairs of the first record object, and wherein the first record object is one of an account record object or an opportunity record object [0027 - a record of a sales opportunity may be retrieved from a CRM system 172.  The parameters used to determine if the record should be included in a stage may include the opportunity status field in the CRM system, the value of the opportunity, or other fields associated with the opportunity in the CRM system. [0028] At the Marketing and Sales Record Characterization System 116, the parameters of the electronic customer record are first compared with the set of parameters that has been selected by the user to cause the electronic marketing and sales record to be included in the Engaged Leads or Prospects stage.  When the electronic record parameters match the predetermined set of parameters for inclusion in the Engaged Leads or Prospects stage, the record is stored in the engaged leads or prospects database 122.]. Before the effective filing date, one of ordinary skill in the art would have been motivated to match electronic activities with records and enabling the records to be one or account or opportunity record in order to facilitate employee activity management, thus ensuring the employees are performing as expected.
	In another analogous art. Borodow teaches determining an engagement profile of the participant based on a first number of electronic activities of the set of electronic activities sent by the participant, a second number of the set of electronic activities received by the participant [0033 - the innovations contained herein include the ability to aggregate, measure, track and cross reference each person's "event data stream": including electronic calendar entries, previous CRM and Sales Force Automation system data entries, records of PBX (circuit-switched and packet-switched, directly or indirectly via Presence Manager or other systems that can provide such records) and mobile phone calls made to prospects and customers, emails, SMS messages, chat messages, fax information obtained from fax server, desktop fax software program or from the Call Detail Records ("CDR") of fax lines, credit card transaction data, Wifi and geo-location data (related to site visits and off-site meetings and other location-relevant reporting)--and to identify the points at which follow-on data entries are ordinarily required]. Before the effective date of the invention, one of ordinary skill in the art would have been motivated to employ engagement profile in order to facilitate employee activity management, thus ensuring the employees are performing as expected. 
	 
	Regarding claim 2, Tang in view of Ostanik teaches the method of claim 1, wherein the first record object is of a first record object type and comprises an object field-value pair storing a stage value indicating a proximity to a completion of a process associated with the first record object [Tang, 0025 - The activity dimension vector can be utilized to determine an activity score of a particular task, where the activity score of a task can be utilized to estimate a probability of completeness of the task.];  and wherein determining the engagement profile further comprises determining a distribution of the set of electronic activities within a timeframe defined by a stage indicated by the stage value indicating the proximity to the completion of the process [0026 - activity data of a first set of known completed tasks and a second set of known incomplete tasks within a predetermined period of time in the past is obtained from one or more communication platforms associated with the tasks (e.g., email, calendar, instant messaging or IM, social network platforms).  A first data matrix having a first set of activity metrics is generated based on the activity data of the first set of known completed tasks.  A second data matrix having a second set of activity metrics is generated based on the activity data of the second set of known incomplete tasks.]. 
	However, Tang does not teach wherein the first record is opportunity object. Nevertheless, this is taught by Ostanik [Ostanik, 0027 – opportunity database 127]. The motivation to combine is same as claim 1 above. 
 
	Regarding claim 3, Tang teaches the method of claim 1, further comprising: determining a volume of the plurality of electronic activities occurring during each of a plurality of stages indicating a different proximity to a completion of the process associated with the first record object [0023 - n activity scoring system is utilized to summarize all kinds of user activities such as email sent, received, meetings, telephone conversations, text messages, into one single score, which enables 
users to view and compare tasks or projects of different activity volumes];  and wherein determining the engagement profile further comprises determining the engagement profile based on a volume of plurality of electronic activities occurring during each of the plurality of stages [0023 - the activity scores are normalized, so that the algorithms/models are domain independent.  In other words, for one vertical or dimension, sending 100 emails within one week is normal, but in another vertical or dimension, one or two brief touches every two weeks might be appropriate]. 
 
	Regarding claim 4, Tang teaches the method of claim 1, further comprising: determining historical electronic activities of the participant linked with second record objects of the system of record [0024 - the system can also derive a project/task score from project/task development data or history (e.g., project/task progress such as 
project/task stages or milestones) to quantify the risk of completing the 
projects/tasks];  determining a first volume of the plurality of electronic activities occurring during each of a plurality of stages indicating a different proximity to a completion of the process associated with the first record object [0026 - A first data matrix having a first set of activity metrics is generated based on the activity data of the 
first set of known completed tasks]; determining a second volume of the historical electronic activities occurring during each of a second plurality of stages indicating a different proximity to a second completion of a second process associated with each of the second record objects [0026 - A second data matrix having a second set of activity metrics is generated based on the activity data of the second set of known incomplete tasks];  and wherein determining the engagement profile further comprises determining the engagement profile based on the first volume of the plurality of electronic activities during each of the plurality of stages and the second volume of the plurality of electronic activities during each of the second plurality of stages [0026 - A linear discriminant analysis (LDA) is performed on the metrics of the first data matrix and the second data matrix to derive an activity dimension vector, such that a high activity level of a task tends to be a completed task, while a low activity level of a task tends to be an incomplete task.]. 
 
	Regarding claim 5, Tang teaches the method of claim 1, further comprising: determining a completion score indicating a likelihood of completing the process associated with the first record object, the completion score based on the engagement profile of the participant [0026 - A linear discriminant analysis (LDA) is performed on the metrics of the first data matrix and the second data matrix to derive an activity dimension vector, such that a high activity level of a task tends to be a completed task, while a low activity level of a task tends to be an incomplete task.]. 
 
	Regarding claim 6, Tang does not explicitly teach the method of claim 1, further comprising: determining one or more field-value pairs of a node profile of the participant; and identifying an engagement profile generation policy based on the one or more field-value pairs of the node profile; and wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy. Borodow teaches determining one or more field-value pairs of a node profile of the participant; and identifying an engagement profile generation policy based on the one or more field-value pairs of the node profile; and wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.] The motivation to combine is the same as claim 1.
 
	Regarding claim 7, Tang does not teach the method of claim 6, further comprising: determining a second engagement profile generation policy for a second participant of the one or more participants;  determining by using a second engagement profile generation policy, a second engagement profile for the second participant;  and determining a stage value indicating a proximity to a completion of an event associated with the first record object based on the second engagement profile for the second participant. In an analogous art, Borodow teaches determining a second engagement profile generation policy for a second participant of the one or more participants; determining by using a second engagement profile generation policy, a second engagement profile for the second participant  [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.]; and determining a stage value indicating a proximity to a completion of an event associated with the first record object based on the second engagement profile for the second participant [0087 – stages of sale]. The motivation to combine is the same as claim 1. 
 
	Regarding claim 8 Tang teaches the method of claim 6, further comprising: determining a second engagement profile generation policy for each of the one or more participants;  determining by using a respective second engagement profile generation policy, a second engagement profile for each of the one or more participants;  and determining a completion score indicating a likelihood of completing an event associated with the first record object, the completion score based on the second engagement profile for each of the one or more participants (figure 3 illustrates the likeliness of completion of a task). 
 
	Regarding claim 9, Tang does not explicitly teach the method of claim 6, further comprising: identifying a plurality of record objects of the system of record associated with the participant;  determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects;  determining by using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities;  and generating a production profile of the participant based on the respective engagement profile for each of the plurality of record objects. Borodow teaches identifying a plurality of record objects of the system of record associated with the participant;  determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects;  determining by using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities;  and generating a production profile of the participant based on the respective engagement profile for each of the plurality of record objects [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.]
 
	Regarding claim 10, Tang teaches the method of claim 1, further comprising: determining for a new record object, a completion score for the participant, the completion score indicating a likelihood of completing an event associated with the first record object (figure 3 illustrates the likeliness of completion of a task). However, Tang does not teach generating a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy. Borodow teaches generating a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy [0036 – escalation to a manager].
 
	Regarding claim 11, Tang teaches the method of claim 1, further comprising: inferring, from the plurality of electronic activities and the one or more or field-value pairs of the node profile of the participant, a role of the participant [0035 – user may be an owner or team member]; and selecting an engagement score generation policy includes selecting the engagement score generation policy based on the role of the participant [0083 – scores are calculated based on role].

	Claims 12-19 are similar to claims 1-9, respectively, therefore are rejected under the same rationale. 

	Claim 20 is similar to claim 1, therefore is rejected under the same rationale. 

	Claims 21 and 23 are similar to claim 1. The claims differ in that it further recite matching a second electronic activity, identifies the participant and updating the engagement profile. Nevertheless, this is implicitly taught by the combination of Tang, Ostanik and Borodow. If one can do the above steps with a first electronic activity, one can easily modify to include second electronic activity.
	
Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 22, neither the combination of Tang, Ostanik and Borodow nor any prior art of record teaches the method of claim 1, further comprising: determining, by the one or more processors, for each participant of the plurality of participants corresponding to the respective contact record object linked to the first record object, a respective engagement profile based on electronic activities transmitted or received by the participant; generating, by the one or more processors, for the first record object, based on the engagement profiles of the plurality of participants, a completion score indicating a likelihood of a process corresponding to the first record object being completed; and storing, by the one or more processors, in the one or more data structures, a second association between the first record object and the completion score.
	Claim 24 is similar to claim 22 therefore is objected to under the same rationale. 

Response to Arguments
Double Patenting
	The rejection is withdrawn in view of the terminal disclaimer.

Claim Rejections - 35 USC § 112
	The rejection is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 101
	The rejection is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
	In view of the amendment, the previous rejection has been withdrawn. However, the application is not yet in condition for allowance because the claims are being rejected under newly discovered art, Ostanik. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443